Citation Nr: 9916703	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-06 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbosacral spine.

2.  Entitlement to service connection for arthralgia of the 
right knee with hypertrophic changes.  

3.  Entitlement to service connection for right foot 
metatarsalgia, with minimal hypertrophic changes.

4.  Entitlement to service connection for hypertrophic 
changes of the left ankle. 

5.  Entitlement to service connection for a history of 
metallic foreign bodies/fuel in the eyes.

6.  Entitlement to service connection for chronic obstructive 
lung disease.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for gastroenteritis.

9.  Entitlement to service connection for granulomatous 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1995.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in July 1996 and October 1996 by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Nashville, Tennessee and Sioux Falls, South Dakota, 
respectively, which found that the veteran's claims on appeal 
were not well grounded. 

The Board construes the veteran's claim for service 
connection for arthritis of various joints to include 
arthritis of the lumbosacral spine. 


FINDINGS OF FACT

1.  Degenerative changes of the lumbar spine were shown 
within one year of discharge from service.  

2.  Hypertrophic changes of the right knee, right foot, and 
left ankle are etiologically related to degenerative changes 
of the lumbar spine. 

3.  There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the eyes, chronic obstructive lung disease, bronchitis, 
gastroenteritis, or granulomatous disease. 

4.  There is no competent medical evidence of record to 
demonstrate a nexus between any currently claimed 
symptomatology regarding the eyes, chronic obstructive lung 
disease, bronchitis, gastroenteritis, or granulomatous 
disease and the veteran's active service. 


CONCLUSIONS OF LAW

1.  Service connection is warranted for degenerative changes 
of the lumbar spine as incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1137, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998). 

2.  Service connection is warranted for arthralgia of the 
right knee, right foot metatarsalgia with minimal 
hypertrophic changes, and hypertrophic changes of the left 
ankle.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).

3.  The veteran's claims of entitlement to service connection 
for a history of metallic foreign bodies/fuel in the eyes, 
chronic obstructive lung disease, bronchitis, 
gastroenteritis, and granulomatous disease are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Where a veteran who served for 90 days or more during a 
period of war develops    certain disabilities, including 
arthritis, to a degree of 10 percent or more within one year 
from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. 3.307, 3.309 (1998).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage at 497-98.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

The veteran implicitly contends that he currently has 
disabilities of the right knee, right foot, left ankle, the 
eyes, chronic obstructive lung disease, bronchitis, 
gastroenteritis, and granulomatous disease, which are 
causally related to his active duty service.  In his 
Application for Compensation submitted in September 1995, the 
month after service separation, the veteran wrote that: he 
had a left eye injury in 1971, surgery in the left eye in 
1979, and bilateral eye problems in 1995; airway disease in 
1979; viral syndrome in 1972; granulomatous disease from 1976 
to 1995; (possibly viral) laryngotracheal bronchitis from 
1972 to the present; and gastroenteritis in 1979.  He did not 
at that time claim service connection for a disability of the 
right knee, right foot, or left ankle.  

Service medical records reflect that: in December 1972 the 
veteran suffered a corneal abrasion of the left eye, and 
reported that he did not know how he obtained the abrasion, 
and an infection in the upper eyelid; a chest X-ray in 
January 1976 revealed old granulomatous disease with no 
active lung disease noted, and a chest X-ray in December 1978 
revealed a calcified nodule and old granulomatous changes but 
no acute disorder; in 1979 the veteran was treated for mild 
obstructive airway disease; in 1979 and 1981 he was treated 
for gastroenteritis; in December 1978 the veteran was 
hospitalized until January 1979 for a viral syndrome to rule 
out pneumonia, which resulted in a diagnosis of 
laryngotracheal bronchitis with probably viral etiology, and 
was diagnosed in 1984 with bronchitis.  Service medical 
records for the remainder of the veteran's service are 
negative for complaints, findings, or treatment for the 
claimed disorders.  At dental examinations in March 1995, 
July 1994, November 1993, and August 1992, the veteran denied 
that he had any diseases or conditions of any kind, 
specifically including frequent chest pains, shortness of 
breath, swollen ankles, and arthritis.  At the service 
retirement examination in April 1995, the veteran was 
clinically evaluated as normal for the throat, eyes, lungs 
and chest, abdomen, feet, and lower extremities, and no other 
disabilities for which compensation is now claimed were noted 
on the examination report.  A chest X-ray revealed evidence 
of old granulomatous disease, but no acute chest disease.    

At the personal hearing on appeal in March 1997 the veteran 
testified that he injured his knee in 1971 when he fell 
several times from the wing of an airplane, and that it only 
now bothered him from time to time.  At the personal hearing, 
the veteran testified that his left ankle popped or clicked 
when he walked, but that it did not cause pain.  VA 
examination in April 1997 resulted in the assessment of 
popping and clicking of the left ankle, with no significant 
findings and no functional loss because of the left ankle, 
with minimal hypertrophic changes of the left ankle on X-ray 
of doubtful significance.

I. Service Connection: Lumbosacral Spine, Right Knee, Right 
Foot, Left Ankle

The Board notes that a VA X-ray examination shortly after 
service in April 1997 revealed minimal degenerative changes 
of the lumbosacral spine.  Some symptoms had been reported 
beginning in service.  Accordingly, service connection is 
warranted for arthritis of the lumbosacral spine in that the 
arthritic changes are not associated with trauma.   

X-rays in April 1997 also revealed minimal hypertrophic 
changes of the right knee, right foot, and left ankle.  The 
Board finds that these are etiologically related to 
degenerative changes of the lumbar spine, for which service 
connection has been granted.  For these reasons, the Board 
finds that service connection is warranted for arthralgia of 
the right knee, right foot metatarsalgia with minimal 
hypertrophic changes, and hypertrophic changes of the left 
ankle.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310. 

II. Service Connection: Eyes, Chronic Obstructive Lung 
Disease, Bronchitis, Gastroenteritis, Granulomatous Disease

The Board notes the veteran's contention that in the past he 
experienced the claimed disorders.  In this veteran's case, 
however, there is no competent medical evidence of record to 
demonstrate that he currently has disabilities of the eyes, 
chronic obstructive lung disease, bronchitis, 
gastroenteritis, or granulomatous disease.  In this regard, 
the Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While the evidence of record reflects various disorders 
treated during service, and even some current clinical 
findings, the evidence does not demonstrate that the veteran 
currently has the claimed disabilities. 

At the personal hearing, the veteran testified that his eyes 
were exposed to "oil or gasoline or whetever" and that in 
1971 he got a metal shaving in his eye, which was treated in 
service, though there was no record of treatment.  The 
veteran was noted to have had a history of pterygium and 
removals and cataracts, but no other scars were found on the 
cornea, and no other current eye disability was diagnosed 
other than recurrent pterygium.  

At the personal hearing, the veteran testified that he 
currently had shortness of breath when he went up a flight of 
stairs, but that he was, otherwise, in good health.  VA 
examination in April 1997 found no current chronic 
obstructive lung disease, bronchitis, or granulomatous 
disease; the assessment was dyspnea on exertion, normal 
pulmonary function tests, and no active lung disease on chest 
X-ray.  

At the personal hearing, the veteran testified that his 
gastroenteritis developed in service in 1979 or 1980, which 
requires him to avoid certain foods, and that he was taking 
Tums but no over-the-counter medications for this.  VA 
examination in April 1997 found no current gastroenteritis; 
the assessment was episodic gastroenteritis with no current 
symptoms.  

Moreover, even assuming, arguendo, that any of the current 
clinical findings or claimed symptomatology constituted a 
"disability" for VA compensation purposes, there is no 
competent medical evidence of a nexus between such disorders 
and the veteran's period of active service.  For these 
reasons, the Board must find that the veteran's claims of 
entitlement to service connection for a history of metallic 
foreign bodies/fuel in the eyes, chronic obstructive lung 
disease, bronchitis, gastroenteritis, and granulomatous 
disease, are not well grounded.  38 U.S.C.A. § 5107(a).

The veteran is not competent to offer the required diagnosis 
of current disability or a medical nexus opinion in this 
case.  While it is true that a lay witness such as the 
veteran is competent to testify as to visible symptoms or 
manifestations of a disease or disability, and any events 
observed or experienced regarding the occurrence of an injury 
in service, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability, or an opinion as 
to the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, or at 
any time, he is not competent to diagnose a current 
disability of residuals of metallic foreign bodies/fuel in 
the eyes, chronic obstructive lung disease, bronchitis, 
gastroenteritis, or granulomatous disease, nor to offer a 
medical nexus opinion regarding the relationship between any 
claimed current symptomatology and service.  See Grottveit, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The Board considered the doctrine of benefit of the doubt.  
However, as the veteran's claims as to these issues do not 
cross the threshold of being well-grounded claims, a weighing 
of the merits of these claims is not warranted, and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

Service connection for arthritis of the lumbosacral spine is 
granted.

Service connection for arthralgia of the right knee is 
granted.

Service connection for right foot metatarsalgia with minimal 
hypertrophic changes is granted.

Service connection for hypertrophic changes of the left ankle 
is granted.

The veteran's claim of entitlement to service connection for 
a history of metallic foreign bodies/fuel in the eyes having 
been found to be not well grounded, the appeal is denied.

The veteran's claim of entitlement to service connection for 
chronic obstructive lung disease having been found to be not 
well grounded, the appeal is denied.

The veteran's claim of entitlement to service connection for 
bronchitis having been found to be not well grounded, the 
appeal is denied.

The veteran's claim of entitlement to service connection for 
gastroenteritis having been found to be not well grounded, 
the appeal is denied.

The veteran's claim of entitlement to service connection for 
granulomatous disease having been found to be not well 
grounded, the appeal is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

